                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TENNESSEE
                                      KNOXVILLE DIVISION


     MALIBU BOATS, LLC,                           )
                                                  )
               Plaintiff,                         )
                                                  )    Case No. 3:18-cv-00015
                                                  )    Consolidated with 3:19-cv-00225
     v.                                           )
                                                  )
     SKIER’S CHOICE, INC.,                        )
                                                  )
               Defendant.                         )


     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION
           TO EXCLUDE CERTAIN TESTIMONY OF MR. KEVIN BREEN

   ORDER DENYING DEFENDANT’S MOTION TO EXCLUDE CERTAIN TESTIMONY
                        OF MR. PHILIP GREEN

    ORDER DENYING PLAINTIFF’S MOTION TO EXCLUDE CERTAIN OPINIONS OF
                             MR. KEVIN ARST

          Before the Court are Defendant Skier’s Choice’s Motion to Exclude Certain Testimony of

   Mr. Kevin Breen, filed July 15, 2020. (“Breen Motion,” ECF No. 98.) Also before the Court is

   Defendant’s Motion to Exclude Expert Testimony of Mr. Philip Green, filed on July 15, 2020.

   (“Green Motion,” ECF No. 99.) Also before the Court is Plaintiff’s Motion to Exclude Certain

   Opinions of Kevin Arst, filed on July 15, 2020. (“Arst Motion,” ECF No. 104.) For the reasons

   discussed below, Defendant’s Breen Motion is GRANTED IN PART, Defendant’s Green Motion

   is DENIED and Plaintiff’s Arst Motion is DENIED.

          I.        LEGAL STANDARD

                    A. Expert Testimony




Case 3:18-cv-00015-JPM-HBG Document 177 Filed 04/21/21 Page 1 of 11 PageID #: 6322
          “[A] proposed expert’s opinion is admissible, at the discretion of the trial court,” if (1) the

   witness is qualified by “knowledge, skill, experience, training, or education”; (2) the witness’s

   testimony is relevant, meaning that it “will assist the trier of fact to understand the evidence or to

   determine a fact in issue”; and (3) the witness’s testimony is reliable. In re Scrap Metal Antitrust

   Litig., 527 F.3d 517, 528-29 (6th Cir. 2008) (quoting Fed. R. Evid. 702). In evaluating the

   reliability of expert opinion testimony, a trial court must consider whether the testimony is based

   on “sufficient facts or data” and is the “product of reliable principles and methods,” as well as

   whether the expert “has applied the principles and methods reliably to the facts of the case.” See

   Fed R. Evid. 702. “Such factors as testing, peer review, publication, error rates, the existence and

   maintenance of standards controlling the technique’s operation, and general acceptance in the

   relevant scientific community should be considered in this review.” United States v. Langan, 263

   F.3d 613, 621 (6th Cir. 2001) (quoting Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 593-

   94 (1993)).

          “The party offering the expert’s testimony has the obligation to prove the expert’s

   qualifications by a preponderance of the evidence.” Burgett v. Troy-Bilt LLC, 579 F. App’x 372,

   376 (6th Cir. 2014). That being said, “the rejection of expert testimony is the exception rather than

   the rule.” Fed. R. Evid. 702 advisory committee’s note, 2000 amend. “The task for the district

   court in deciding whether an expert’s opinion is reliable is not to determine whether it is correct,

   but rather to determine whether it rests upon a reliable foundation, as opposed to, say, unsupported

   speculation.” In re Scrap Metal Antitrust Litig., 527 F.3d at 529-30. “[M]ere weaknesses in the

   factual basis of an expert witness’ opinion bear on the weight of the evidence rather than on its

   admissibility.” McLean v. 988011 Ontario, Ltd., 224 F.3d 797, 801 (6th Cir. 2000) (quoting




                                       2
Case 3:18-cv-00015-JPM-HBG Document 177 Filed 04/21/21 Page 2 of 11 PageID #: 6323
   United States v. L.E. Cooke Co., 991 F.2d 336, 342 (6th Cir. 1993) (internal quotation marks and

   alternations omitted).

          B.      Expert Disclosure

          “[A] party must disclose to the other parties the identity of any [expert] witness it may use

   at trial . . . .” Fed. R. Civ. P. 26(a)(2)(A). “[T]his disclosure must be accompanied by a written

   report—prepared and signed by the witness—if the witness is one retained or specially employed

   to provide expert testimony in the case or one whose duties as the party’s employee regularly

   involve giving expert testimony.” Fed. R. Civ. P. 26(a)(2)(B). “[I]f the witness is not required to

   provide a written report, this disclosure must state . . . the subject matter on which the witness is

   expected to present evidence” and “a summary of the facts and opinions to which the witness is

   expected to testify.” Fed. R. Civ. P. 26(a)(2)(C).

          “A party who has made a disclosure under Rule 26(a) . . . must supplement or correct its

   disclosure or response . . . in a timely manner if the party learns that in some material respect the

   disclosure or response is incomplete or incorrect, and if the additional or corrective information

   has not otherwise been made known to the other parties during the discovery process or in writing

   . . . .” Fed. R. Civ. P. 26(e)(1)(A). “If a party fails to provide information or identify a witness as

   required by Rule 26(a) or (e), the party is not allowed to use that information or witness to supply

   evidence on a motion, at a hearing, or at a trial, unless the failure was substantially justified or is

   harmless.” Fed. R. Civ. P. 37(c).


          II.     ANALYSIS

                  A. Defendant’s Motion to Exclude Mr. Kevin Breen is Granted in Part

          Defendant’s Breen Motion asks the Court to exclude all opinion testimony “concerning the

   mental impressions, opinions and beliefs of United States patent and Trademark Office


                                       3
Case 3:18-cv-00015-JPM-HBG Document 177 Filed 04/21/21 Page 3 of 11 PageID #: 6324
   (“USPTO”) patent examiners assigned to the applications that issued as a patent-in-suit[.]” (ECF

   No. 98 at PageID 3744.) Defendant points to opinions in which Breen purportedly “discusses not

   only the contents of the prosecution history, but also what the examiners were thinking when

   examining the applications for the patent-in-suit.” (Id. at PageID 3745 (emphasis in original).)

   For example, Defendant points to ¶ 77 of the Expert Rebuttal Report of Kevin Breen (“Breen

   Validity Report”), in which he states:

          “[The examiner] thus did not view the pending claims as being limited to structures that
          deploy only to the sides of a watercraft, and he did not distinguish Castillo because its fins
          deploy below the bottom of the boat. Had he done so, he likely would not have considered
          Castillo and would not have found that Castillo anticipated the pending claims, including
          the limitation that the port and starboard diverters ‘extend[] outboard of a transom of the
          watercraft to deflect water traveling along a hull of the watercraft and past the transom.’”

   ECF No. 98-2 ¶ 77.

          Defendant also argues that Breen “provides his opinion of what a hypothetical P[H]OSITA

   would believe about what the examiner ‘understood—but did not state—about the scope of the

   asserted claims.” For example, ¶ 78 of the Breen Validity Report states:

          The Examiner’s rejection discussed above indicates to persons of ordinary skill in
          the art that he understood that limitation to include water diverters that extend
          outboard of the transom below the bottom of the boat to deflect water traveling
          along the bottom of the hull.

   ECF No. 98-2 ¶ 78.

          Defendant posits that Breen’s opinions are impermissible speculation. “‘[N]o matter how

   good’ experts’ ‘credentials’ may be, they are ‘not permitted to speculate.’” Tamraz v. Lincoln

   Elec. Co., 620 F.3d 665, 671 (6th Cir. 2010) (citing Goebel v. Denver & Rio Grande W.R.R. Co.,

   215 F.3d 1083, 1088 (10th Cir. 2000); see also id. at 670 (“Because the ‘knowledge’ requirement

   of Rule 702 requires ‘more than subjective belief or unsupported speculation,’ the testimony

   should have been excluded.” (internal citation omitted)). Defendant further points the Court to



                                       4
Case 3:18-cv-00015-JPM-HBG Document 177 Filed 04/21/21 Page 4 of 11 PageID #: 6325
   district court cases in which testimony regarding the impressions of patent examiners was found

   to be impermissible speculation. See Abbott Biotech Ltd. v. Centocor Ortho Biotech, Inc., No.

   09-40089-FDS, 2014 733077, at *8 (D. Mass. Dec. 19, 2014) (Finding that defendant’s expert’s

   testimony regarding the examiner’s failure to consider various aspects of the patents was

   impermissible.); see also Barry v. Medtronic, Inc., No. 1L14-cv-104, 2016 WL 7665782, at *2

   (E.D. Tex. July 19, 2016) (Holding that expert testimony regarding the thought processes of an

   examiner was impermissible and would not assist the trier of fact).

          Plaintiff responds to Defendant’s arguments by stating that Breen’s opinions are directed

   to “how a P[H]OSITA, reading the intrinsic record of the asserted patents, would have understood

   their file histories.” (ECF No. 111 at PageID 4406.) Plaintiff emphasizes that Breen merely

   “opines on what the intrinsic record evidence would ‘convey to persons of ordinary skill in the

   art[.]’” (Id. at PageID 4408 (emphasis in original).) The Court agrees that “Breen is undoubtedly

   qualified to opine about what a P[H]OSITA would know given his experience and technical

   background, which would qualify him as a person of ordinary skill in the art during the relevant

   time frame.” (Id. at PageID 4409–10.) Plaintiff seems to concede that in Abbott and in Barry the

   problematic portions of the testimony were those in which the expert speculated about what an

   examiner “could have done” based on either failing to consider certain information or if he had

   been provided with different information than what was in the prosecution history. (Id. at PageID

   4410.) Indeed, the buckets of permissible testimony can be split into two camps: those assessing

   the examiner’s impressions, and those assessing the examiner’s decisions from the viewpoint of a

   person having ordinary skill in the art. The latter is acceptable, but the former is not.

          Breen’s Validity Report provides both. For example, in ¶ 195 of the Breen Validity Report,

   Breen asserts:




                                       5
Case 3:18-cv-00015-JPM-HBG Document 177 Filed 04/21/21 Page 5 of 11 PageID #: 6326
            Accordingly, it is apparent that he did not view the pending claims as being limited to
            structures that deploy only to the sides of a watercraft, and he did not consider the plates
            of Moore (i.e., water diverters) that deploy below the bottom of the hull to be outside the
            scope of the claims. Had he done so, he likely would not have considered Moore and
            would not have found that Moore anticipated pending Claim 1.

   ECF No. 98-2 ¶ 195 (emphasis added).

            This is purely speculative, and exactly the type of testimony that other district courts have

   rejected. Conversely, Breen’s testimony in ¶ 196 is admissible, because it provides a PHOSITA’s

   interpretation of the examiner’s rejection:

            The Examiner’s rejection indicates to persons of ordinary skill in the art that he
            understood the pending claims to include water diverters that extend outboard of
            the transom below the bottom of the boat to deflect water traveling along the bottom
            of the hull.

   ECF No. 98-2 ¶ 197.

            Accordingly, Defendant’s motion to exclude Breen’s testimony is GRANTED IN PART.

   The Court has identified the following paragraphs of Breen’s Validity Report as impermissibly

   speculating on the thought processes of the examiner: ¶¶ 77, 195, and 197. These portions of

   Breen’s Validity Report are HEREBY EXCLUDED from the testimony that may be provided by

   Breen.

                   B. Defendant’s Motion to Exclude Testimony of Mr. Phillip Green is Denied

            Defendant seeks to exclude testimony of Mr. Phillip Green (“Green”) “because his

   opinions rest on the supported premise that Malibu’s claims concerning U.S. Patent 9,199,695 []

   have been dismissed” and “because Mr. Green’s analysis fails to properly apportion the lost profits

   and royalties he opines should be awarded to Malibu.” (ECF No. 100 at PageID 3773.) The Court

   addressed these arguments in its Order Granting in Part and Denying in Part Defendant’s Motions

   for Partial Summary Judgment (“Summary Judgment Order,” ECF No. 176). As stated in the



                                       6
Case 3:18-cv-00015-JPM-HBG Document 177 Filed 04/21/21 Page 6 of 11 PageID #: 6327
   Court’s Summary Judgment Order, whether Plaintiff has met its burden of proving Panduit factor

   2 (i.e., showing the absence of non-infringing alternatives) is a question of the jury. (ECF No. 176

   at PageID 6310.) Defendant further asserts that Green’s testimony is not based on reliable

   methodology and that his “opinions all derive from a faulty model constructed using unsupported

   and uncorroborated statements of counsel, in contravention of the ordinary practice of those in his

   field[.]” (ECF No. 100 at PageID 3783.)

          In response, Plaintiff provides that “[i]t is an undisputed fact that the Moomba Flow 1.0

   surf system is not accused of infringing the ’873, ’161, and ’777 Patents” and thus, “it is

   appropriate when analyzing damages for the ’873, ’161, and ’777 Patents consider the specific

   benefits of the accused surf systems over non-infringing surf systems for the three patents at

   issue[.]” (ECF No. 113 at PageID 4464.) Indeed, the entirety of Defendant’s argument boils down

   to the following: Green’s report should be excluded because his damages calculation relies on the

   presence of the Moomba Flow 1.0 system as a non-infringing alternative.

          As the Court stated in its Summary Judgment Order, whether the Moomba Flow 1.0 system

   is a non-infringing alternative is a factual determination for the jury. The Court will not exclude

   Green’s testimony because the purported basis to which Defendant objects is a reasonable one for

   calculation of damages. Furthermore, as explained in detail in the Court’s Summary Judgment

   Order, Green’s market reconstruction analyzes lost profits using the Panduit factors, which the

   Federal Circuit has held may satisfy the principles of apportionment. See Mentor Graphics v.

   EVE-USA, Inc., 851 F.3d 1275, 1288 (Fed. Cir. 2017) (“In this case, apportionment was properly

   incorporated into the lost profits analysis and in particular through the Panduit factors…We hold

   today that on the undisputed facts of this record, satisfaction of the Panduit factors satisfies

   principles of apportionment: Mentor’s damages are tied to the worth of its patented features.”).




                                       7
Case 3:18-cv-00015-JPM-HBG Document 177 Filed 04/21/21 Page 7 of 11 PageID #: 6328
   Accordingly, the Court reiterates and readopts its Summary Judgment Order, and agrees with

   Plaintiff that “Green properly relied on [the withdrawal of the ’695 Patent] in conducting his

   damages analysis” and “determined lost profits based on the sale of boats under the well-

   established Panduit analysis.” (ECF No. 113 at PageID 4472.) Defendant’s motion to exclude

   expert testimony of Phillip Green is therefore DENIED.

                   C. Plaintiff’s Motion to Exclude Certain Opinions of Kevin Arst is DENIED

           Plaintiff asks the Court to exclude three opinions of Mr. Kevin Arst (“Arst”), Defendant’s

   damages’ expert. Plaintiff asserts that Arst relies on an incorrect legal standard on three occasions:

   1) He opines that Plaintiff must show that the Asserted Patents are “basis of customer demand” to

   recover lost profits and applies the “entire market value rule.”; 2) He provides that the Panduit

   factors must be performed on a “customer-by-customer” basis; and 3) He asserts that Plaintiff’s

   lost profits due to lost boat sales must be further apportioned to reflect the fact that the accused

   surf systems are only a portion of an overall boat. (ECF No. 104 at PageID 4141.) For the reasons

   below, Plaintiff’s motion is denied.

           “Patentee’s may prove lose profits through presenting a hypothetical, ‘but for’ world where

   infringement has been ‘factored out of the economic picture.’” Versata Software, Inc. v. SAP

   America, Inc., 717 F.3d 1255, 1265 (Fed. Cir. 2013) (quoting Grain Processing Corp. v. Am.

   Maize-Prods Co., 185 F.3d 1341, 1350 (Fed. Cir. 1999)). “While the hypothetical, but-for world

   must be supported with sound economic proof, ‘[t]his court has affirmed lost profit awards based

   on a wide variety of reconstruction theories.’” Id. (citing Crystal Semiconductor Corp v. TriTech

   Microelectronics Int’l, Inc., 246 F.3d 1336, 1355 (Fed. Cir. 2001)). While the Panduit analysis is

   one of these theories, it is not the only one.




                                       8
Case 3:18-cv-00015-JPM-HBG Document 177 Filed 04/21/21 Page 8 of 11 PageID #: 6329
           First and foremost, Defendant notes that its expert determined damages based on the “but

   for” standard for lost profits. (ECF No. 110 at PageID 4371.) Arst “opines that Mr. Green failed

   to apply a proper market reconstruction, because the reconstructions used by Mr. Green were

   premised on the assumptions that the Flow 1.0 product is not an infringing product and that a

   feature common to the patents-in-suit are an automated ability to change wake from one side to

   another.” (Id. at PageID 4371.) The Court agrees that Defendant is able to apply a “basis for

   consumer demand” theory of “but for” lost profits, particularly given the lack of a clear Federal

   Circuit standard on proving lost profits.

           For example, in Power Integrations, Inc., the Federal Circuit noted that “[w]here the

   accused infringer presents evidence that its accused product has other valuable features beyond the

   patented feature, the patent holder must establish that these features do not cause consumers to

   purchase the product.” Power Integrations, Inc. v. Fairchild Semiconductor Int’l, Inc., 904 F.3d

   965, 979 (Fed. Cir. 2018). Similarly, in Mentor Graphics, the Federal Circuit provided that proving

   the Panduit factors was “[o]ne, useful, but non-exclusive” path to showing lost profits, but not the

   only way. 851 F.3d at 1284. Arst is free to rebut the viability of Green’s Panduit analysis and

   instead proffer his own theory for why Plaintiff is not entitled to lost profits, including the entire

   market value rule. See Rite-Hite Corp. v. Kelley Co., Inc., 56 F.3d 1538, 1549 (Fed. Cir. 1995)

   (en banc) (internal citations omitted) (“When a patentee seeks damages on unpatented components

   sold with a patented apparatus, courts have applied a formulation known as the ‘entire market

   value rule’ to determine whether such components should be included in the damage computation,

   whether for reasonable royalty purposes, or for lost profit purposes.”). Plaintiff’s first argument

   therefore fails.




                                       9
Case 3:18-cv-00015-JPM-HBG Document 177 Filed 04/21/21 Page 9 of 11 PageID #: 6330
        Next, Plaintiff asserts that Arst opines that Panduit must be analyzed on a per customer

 basis. In response, Defendant points out that Arst acknowledges that “a market share allocation

 approach has been found by courts to be an acceptable method for assessing the impact of non-

 infringing alternatives on claimed lost sales and profits” and notes that a market share allocation

 can be appropriate where the Panduit factors are met. (ECF No. 110 at PageID 4375.) Defendant

 asserts that Arst does not opine that a market share allocation is wrong, but instead opines that

 Green’s Panduit analysis is flawed.        (Id.)   Consequently, “Arst’s opinions stand for the

 unremarkable proposition that Mr. Green failed to properly analyze non-infringing alternatives

 and, as a result, failed to properly reconstruct the applicable market and account for the undisputed

 non-patented features of the accused boats.” (Id.) In other words, Arst’s expert report focuses on

 taking apart Green’s Panduit factor 2 analysis, which would therefore preclude a market-share

 allocation approach. In fact, the Federal Circuit in Mentor Graphics explicitly stated that the

 determination of Panduit factor 2 is “is made on a customer-by-customer basis.” 851 F.3d at 1286.

 The Federal Circuit has also acknowledged the sufficiency of adjusted market share approaches.

 See, e.g., Akamai Techs., Inc. v. Limelight Networks, Inc., 805 F.3d 1368, 1380 (Fed. Cir. 2015)

 (“This court has repeatedly approved similar adjusted market share analyses for estimating lost

 profits.”). Plaintiff is not entitled to exclude all other forms of calculating lost profits, including

 those done on a permissible customer-by-customer basis. Its second argument accordingly fails.

        Finally, Plaintiff asks the Court to exclude Arst’s testimony for impermissibly apportioning

 lost profit damages. (ECF No. 104 at PageID 4147.) Contrary to Plaintiff’s position however, the

 Federal Circuit has not stated that further apportionment is disallowed where the Panduit factors

 are met. In Mentor Graphics, the Federal Circuit held that meeting the Panduit factors could be

 sufficient: “We hold today that on the undisputed facts of this record, satisfaction of the Panduit




                                     10
Case 3:18-cv-00015-JPM-HBG Document 177 Filed 04/21/21 Page 10 of 11 PageID #:
                                   6331
 factors satisfies the principles of apportionment[.]” 851 F.ed at 1286. Furthermore, Defendant

 argues that Plaintiff’s argument mischaracterizes its position: “Contrary to Malibu’s contentions,

 Mr. Arst does not opine that lost profits need to necessarily be apportioned if Panduit factors are

 met. Rather, Mr. Arst has opined that Mr. Green failed to show the Panduit factors are met and,

 by future, failed to properly apportion the lost profits sought with the features of the patented

 invention[.]” (ECF No. 110 at PageID 4377.) Defendant adds that Arst’s “opinions merely call

 into question whether Mr. Green fully and properly took into account the nature of the particular

 market and accused products at issue” and that “if Mr. Green is able to provide his lost profit

 opinions, Mr. Arst should be allowed to testify as to the same based on his review of the facts.”

 (Id. at PageID 4378.) The Court agrees. Both Green and Arst have applied admissible legal

 standards to their analysis, and the differences in their final determinations largely hinge on factual

 differences in their analyses. It is the jury’s province to determine credibility and make factual

 determinations, so long as the experts have based their opinions on reliable standards.

 Accordingly, Plaintiff’s motion to exclude is DENIED.


 IV.    CONCLUSION

        For the foregoing reasons, Defendant’s Motion to Exclude Testimony of Kevin Breen is

 GRANTED IN PART, Defendant’s Motion to Exclude Testimony of Phillip Green is DENIED,

 and Plaintiff’s Motion to Exclude Testimony of Kevin Arst is DENIED.


        IT IS SO ORDERED, this 21st day of April, 2021.

                                                          /s/ Jon P. McCalla
                                                        JON P. McCALLA
                                                        UNITED STATES DISTRICT JUDGE




                                     11
Case 3:18-cv-00015-JPM-HBG Document 177 Filed 04/21/21 Page 11 of 11 PageID #:
                                   6332
